 1
 2
 3                                           CLERK U.8. DISTs~tr,T
                                                         _ _.      COURT '

 4
                                                      MAY — 3 2a~ ~
 5                                               ..                    ._
                                           ELY                        C);:: ,. .
 6
 7
 8
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 21-MJ-2177
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                   Plaintiff,
14
              v.
15
     JULIO ROSARIO,
16
                   Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
  1                                             I.
 2           On May 3, 2021, Defendant made his initial appearance in this district on

 3    the indictment filed in the Southern District of New York. Defendant was assisted

 4    by Jesus Rivera, a Spanish language interpreter. Deputy Federal Public Defender

 5    Michael Brown was appointed to represent Defendant. A detention hearing was

 6 ~ held.
 7
 8           ❑     On motion of the Government[18 U.S.C. § 31420(1)] in a case

 9    allegedly involving a narcotics or controlled substance offense with maximum

10    sentence often or more years.

11           ~     On motion by the Government or on the Court's own motion

12 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
13    defendant will flee.

14           The Court concludes that the Government is not entitled to a rebuttable

15    presumption that no condition or combination of conditions will reasonably assure

16    the defendant's appearance as required and the safety or any person or the

17    community [18 U.S.C. § 3142(e)(2)].

18                                             II.
19           The Court finds that no condition or combination of conditions will

20    reasonably assure: ~ the appearance ofthe defendant as required.

21                       ~ the safety of any person or the community.
22                                           III.
23           The Court has considered:(a)the nature and circumstances of the offenses)

24    charged, including whether the offense is a crime of violence, a Federal crime of

25    terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

26    or destructive device;(b)the weight of evidence against the defendant;(c)the

27    history and characteristics of the defendant; and(d)the nature and seriousness of

28 i the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1   considered all the evidence adduced at the hearing, the arguments of counsel, and
 2   the report and recommendation ofthe U.S. Pretrial Services Agency.
 3                                          IV.
 4          The Court bases its conclusions on the following:
 5          As to risk ofnon-appearance:
 6                ~      Defendant's use of numerous aliases and dates of birth
 7                ~      Allegations in the indictment involve Defendant's failure to
 8   obtain permission before re-entering the United States after removal.
 9                ~     Defendant does not have legal status in the United States and
10   has been previously deported.
11                ~     Defendant is a citizen of the Dominican Republic where he has
12   familial ties and has purchased a residence.
13         The Court notes that Defendant's fiance and proposed surety was unable to
14   corroborate or verify certain background information about Defendant including
15   his date of birth, nature of employment and whether the residence they had
16   purchased in the Dominican Republic was subject to a mortgage.
17         As to danger to the community:
18                ~     Defendant's criminal record includes a robbery conviction in
19   2004, and a large number of misdemeanor convictions for assault, contempt,
20   vehicle violations and evidences a disregard for, and violation of, court orders.
21
22                                            V.
23         IT IS THEREFORE ORDERED that the defendant be detained until trial
24   and be transported to the United States District Court for the Southern District of
25   New York for further proceedings. The Court directed both government counsel
26   and defendant's counsel to follow up with government counsel in the char~g
27   district re arding Defendant's next scheduled appearance and the status of
28

                                              2
 1   defendant's transportation to, and arrival in, the char ing district for his next

 2   appearance.

 3
 4         The defendant will be committed to the custody ofthe Attorney General for

 5   confinement in a corrections facility separate, to the extent practicable, from

 6   persons awaiting or serving sentences or being held in custody pending appeal.

 7   The defendant will be afforded reasonable opportunity for private consultation

 8   with counsel. On order of a Court ofthe United States or on request of any

 9   attorney for the Government, the person in charge of the corrections facility in

10   which defendant is confined will deliver the defendant to a United States Marshal

11   for the purpose of an appearance in connection with a court proceeding.

12 [18 U.S.C. § 3142(1)]
13
     Dated: May 3, 2021                          /s/
14
                                             HON. ALKA SAGAR
15                                           UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
